Citation Nr: 9912990	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  98-09 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral pes 
planus with post-operative residuals of a fracture of the 
right 5th toe.

2.  Entitlement to service-connection for the residuals of a 
lower back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to August 
1988.  This appeal arises before the Board of Veterans' 
Appeals (Board) from rating decisions in which, inter alia, 
service connection was granted for bilateral pes planus and a 
noncompensable evaluation assigned and in which service-
connection for the residuals of a lower back injury was 
denied.

In a February 1999 hearing before the undersigned member of 
the Board, the veteran and his representative claimed 
entitlement to service connection for a lower back 
disability, as secondary to the service-connected bilateral 
foot condition.  This matter is referred to the RO for 
appropriate action.


REMAND

After review of the record, the Board concludes that further 
development is required before the completion of appellate 
action.

Concerning the claim for an increased evaluation for the 
service-connected bilateral foot disability, the veteran 
testified that he has been receiving ongoing treatment from 
both VA Medical Center (MC) Durham, North Carolina and his 
private treating physician, Frank A. Lescosky, M.D. 
including, inter alia, periodic callous removal.  The most 
recent treatment records of VAMC Durham, North Carolina 
concerning the bilateral foot disability are dated September 
1998; and from Dr. Lescosky, April 1995.

The duty to assist "may, under appropriate circumstances, 
include a duty to conduct a thorough and contemporaneous 
medical examination.  VA regulations specifically require the 
performance of a new medical examination ... [when] 'evidence 
indicated there has been a material change in a disability or 
that the current rating may be incorrect.'"  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (quoting 38 C.F.R. 
§ 3.327(a)).  The veteran has, in the present case, presented 
evidence that his bilateral foot disability has worsened, 
requiring intermittent callous removal.  "[W]here the record 
does not adequately reveal the current state of the 
claimant's disability and the claim is well grounded, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination."  Allday 
v. Brown, 7 Vet. App. 517, 526 (1995); see Snuffer v. Gober, 
10 Vet. App. 400 (1997).

Concerning the claim for service connection of a lower back 
disability, the veteran testified before the undersigned 
member of the Board in February 1999 that he received 
treatment for his lower back disability in September 1988-
immediately following his discharge from active service-at 
Pitt County Memorial Hospital in Greenville, North Carolina.  
This treatment consisted of prescription medication, work 
limitation, and physical therapy.  The veteran further 
testified he has received treatment for this disability at 
Eastern Carolina Neurology, in Greenville, North Carolina-
including the prescription of two back braces-and that he is 
now receiving treatment at Greenville Neurology.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim, and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain any records 
under the veteran's name or 
identification number for hospital or 
outpatient treatment accorded him at VAMC 
Durham, North Carolina and at Pitt County 
Memorial Hospital, Eastern Carolina 
Neurology, and Greenville Neurology of 
Greenville, North Carolina; and by Dr. 
Magee, D. Frank Fleming, M.D., and Dr. 
Lescosky, of Greenville, North Carolina.

2.  The RO should afford the veteran VA 
examinations to determine the nature and 
extent of his bilateral foot and back 
disabilities.  All indicated tests and 
studies should be accomplished.  The 
claims folder must be made available to 
the examiner.  The examiner's 
conclusions, and the reasons or bases 
therefor, are to be set forth in a clear, 
logical, and concise manner in the 
examination report.

Concerning the service-connected 
bilateral foot condition, the examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, and comment on the functional 
limitations, if any, in light of 
38 C.F.R. §§ 4.40, 4.45 and should 
provide explicit responses to the 
following questions:

(a)  Does the service-connected bilateral 
foot condition cause weakened movement, 
excess fatigability, or incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(b)  Concerning subjective complaints of 
pain, the examiner is requested to 
comment specifically on whether pain is 
visibly manifested on movement; the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-connected disability; the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected 
disability; or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected bilateral foot 
condition.

Concerning the lower back disability, the 
examiner is specifically requested to 
provide an opinion as to what part, if 
any, of the veteran's currently 
manifested lower back disability is 
etiologically related to the inservice 
injury.  If the examiner cannot 
differentiate, he should so state. 

3.  The RO should again review the 
veteran's claims for an increased 
evaluation for his service-connected 
bilateral foot disability and for service 
connection of a lower back disability.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  He may present 
additional evidence or argument while the case is in remand 
status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  He is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case; the consequences of failure 
to report for VA examinations without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


